     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 1 of 12 Page ID #:1


 1 NEAL A. FISHER Jr. (State Bar No. 265596)
    nealfisher@dwt.com
 2 KATHLEEN M. JONES (State Bar No. 162059)
    kathleenjones@dwt.com
    kathlee_njones_Wwt.corn
 3 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
 4 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
 5 Fax: (213) 633-6899
 6 Attorneys for Defendant
   LOWE’S
   LOWE'S HOME CENTERS, LLC
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11 DUILIO PACHECO, an individual,                      Case No.
12                                      Plaintiff,    DEFENDANT LOWE’S
                                                                   LOWE'S HOME
                                                      CENTERS, LLC’S
                                                                 LLC'S NOTICE OF
13            vs.
              vs.                                     REMOVAL AND REMOVAL OF
                                                      ACTION TO FEDERAL COURT
14 LOWE’S
   LOWE'S HOME CENTERS, LLC, a                        PURSUANT TO 28 U.S.C. §§ 1332,
   California business organization; and              1441, AND 1446 (DIVERSITY
                                                      1441
15 DOES 1 through 250,                                JURISDICTION)
16                                      Defendants.
                                                       [Filed concurrently with Corporate
17                                                     Disclosure Statement; Certification and
                                                       Notice of Interested Parties; Declaration
18                                                     of Neal A. Fisher Jr.; Declaration of
                                                       Justin Naples; Federal Civil Cover
19                                                     Sheet]
20
                                                       [State Court Complaint Filed:
21                                                     Jan. 9, 2020]
22
23
24
25
26
27
28


     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S
     4847-3972-1396v.1 0086846-000082
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 2 of 12 Page ID #:2


 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF
 2 THE CENTRAL DISTRICT OF CALIFORNIA:
 3         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. sections 1332, 1367,
 4 1441, and 1446, Defendant Lowe’s
                             Lowe's Home Centers, LLC (hereinafter "Defendant"
                                                                   “Defendant”
 5 or "Lowe's"),
      “Lowe’s”), by and through its attorneys of record, hereby removes this action
 6 from the Superior Court of California, County of Los Angeles, to the United States
 7 District Court, Central District of California, based upon the following:
 8                            JURISDICTION AND VENUE
 9         1.     This is a civil action over which this Court has original jurisdiction
10 under 28 U.S.C. section 1332(a). This action is removable pursuant to 28 U.S.C.
11 section 1441 because (1) there is complete diversity of citizenship between Plaintiff
12 Duilio Pacheco ("Plaintiff')
                  (“Plaintiff”) and Defendant Lowe’s
                                              Lowe's and (2) the amount in
13 controversy exceeds $75,000.00, exclusive of interest and costs.
14         2.     Because the state court action is pending in the Superior Court of
15 California, County of Los Angeles, removal of the state court action to this District
16 Court is proper under 28 U.S.C. §§ 1441(a) and 1446(a).
17         3.     Removal to and venue in this District is proper under 28 U.S.C.
18 section 1391(a)(2) because Plaintiff filed the present action in the Superior Court of
19 the State of California, County of Los Angeles and alleges that, at all relevant times,
20 he was "a
          “a resident of the City of Los Angeles, County of Los Angeles, State of
21 California.”
   California." Exhibit ("Ex.")
                        (“Ex.”) A, Compl. at ¶
                                             ¶ 5 (Ex. A consists of a true and correct
22 copy of Plaintiff’s
           Plaintiff's Complaint for Damages.). Plaintiff further alleges that the
23 alleged unlawful conduct in this action took place while Plaintiff worked for
24 Defendant in the County of Los Angeles. See generally Ex. A, Compl. rlf
                                                                       ¶¶ 1-20. At
25 all relevant times, Defendant employed Plaintiff at its store located at 2800 West
   120th Street, Hawthorne, California 90250. Ex. A, Compl. I¶¶ 9-20; See Declaration
26 120th
27 of Justin Naples ("Naples
                    (“Naples Decl."),
                             Decl.”), ¶
                                      ¶ 3, filed concurrently herewith.
28

                                               1                       DAVIS WRIGHT
                                                                       DAVIS   WRIGHT T     TREMAINE
                                                                                              REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                         865 S. FIGUEROA ST,     SUITE 2400
                                                                                             ST, SUITE 2400
                                                                      LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                              (213) 633-6800
                                                                                 Fax:
                                                                                 Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 3 of 12 Page ID #:3


 1                  PROCEDURAL HISTORY AND BACKGROUND
 2         4.     On January 9, 2020, Plaintiff filed the subject civil action in the
 3 Superior Court of the State of California, County of Los Angeles, titled Duilio
 4 Pacheco v. Lowe's
              Lowe’s Home Centers LLC, Case No. 20STCV00995 ("Complaint").
                                                            (“Complaint”).
 5 Ex. A. The face of the operative Complaint purportedly alleges six employment-
 6 related causes of action against Defendant; namely (1) FEHA retaliation; (2)
 7 violation of Labor Code §§ 226.7 & 512 (meal and rest breaks); (3) violation of
 8 Labor Code §§ 510, 1194 & 1198 (unpaid overtime); (4) violation of Labor Code
 9 § 226(A) (inaccurate wage statements); (5) violation of Labor Code §§ 200-204
10 (waiting time penalties); and (6) violation of California Business & Professions
11 Code §§ 17200, et seq.). Id.
12         5.     On January 13, 2020, Plaintiff personally served Defendant’s
                                                                   Defendant's agent of
13 process a copy of the Summons and Complaint. A true and correct copy of the
14 Notice of Service of Process and Summons is attached here as Exhibit B.
15 Accordingly, this notice of removal is timely filed within the 30-day period set forth
16 in 28 U.S.C. section 1446(b).
17         6.     On February 6, 2020, Defendant filed an Answer in state court,
18 denying Plaintiff’s
           Plaintiff's allegations and claims in their entirety, and denying that he is
19 owed any of the amounts prayed for in the Complaint. A true and correct copy of
20 Defendant's
   Defendant’s Answer dated February 6, 2020 is attached here as Exhibit C.
21         7.     DOES 1 through 250 represent the other defendants in this action.
22 Because DOES 1 through 250 are fictitious and because they have not yet been
23 served, their consent to joinder in removal is not required. See 28 U.S.C. § 1441(a)
24 ("For
   (“For purposes of removal under this Chapter, the citizenship of defendants sued
25 under a fictitious name shall be disregarded.");
                                    disregarded.”); see also Emrich v. Touche Ross &
26 Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988); Cmty. Bldg. Co. v. Md. Cas. Co.,
27 8 F.2d 678, 678-79
               678–79 (9th Cir. 1925).
28

                                               2                        DAVIS WRIGHT
                                                                        DAVIS   WRIGHT T     TREMAINE
                                                                                               REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                          865 S. FIGUEROA ST,     SUITE 2400
                                                                                              ST, SUITE 2400
                                                                       LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                               (213) 633-6800
                                                                                  Fax:
                                                                                  Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 4 of 12 Page ID #:4


 1                                         DIVERSITY
 2         8.     This is a civil action over which this Court has original jurisdiction
 3 under 28 U.S.C. section 1332(a), and is one that may be removed to this Court
 4 under 28 U.S.C. section 1441(a), in that it is a civil action between citizens of
 5 different states and the matter in controversy exceeds the sum or value of $75,000,
 6 exclusive of interest and costs.
 7                                      CITIZENSHIP
 8         9.     Plaintiff’s
                  Plaintiff's Citizenship: Plaintiff alleges in his Complaint that "[alt
                                                                                   “[a]t all
 9 times herein mentioned, Plaintiff PACHECO is and has been a resident of the City
                                                   California." Ex. A, Compl., ¶ 5.
10 of Los Angeles, County of Los Angeles, State of California.”
11 Plaintiff listed Los Angeles, California as his place of residence in his employment
12 records with Defendant. See Naples Decl. ¶
                                            ¶ 3. These allegations create a rebuttable
13 presumption of citizenship. See Long v. Empire Today, LLC, 2014 U.S. Dist.
14 LEXIS 617, *4 (C.D. Cal. Jan. 3, 2014) (noting that "[a]
                                                       “[a] person's
                                                            person’s residence can be
15 prima facie evidence of citizenship”).
                           citizenship"). Collectively, these facts establish that
16 Plaintiff is domiciled in California.
17         10.    Defendant’s Citizenship: At all relevant times, including the date on
                  Defendant's
18 which Plaintiff filed the Complaint, Lowe’s
                                        Lowe's Home Centers, LLC was and is a
19 citizen of North Carolina, not California. For removal purposes, a limited liability
20 company is treated as a partnership, and citizenship depends on the citizenship of its
21 members. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
22 2006). Lowe’s
          Lowe's Home Centers, LLC is a limited liability company and Lowe’s
                                                                      Lowe's
23 Home Centers, LLC’s
                 LLC's sole member is Lowe’s
                                      Lowe's Companies, Inc. See Naples Decl. I¶¶
24 4, 5. See also Meza v. Lowe's
                          Lowe’s Home Centers, LLC, No. 15-CV-02320-LHK, 2015
25 WL 5462053 (N.D. Cal. Sept. 16, 2015) at *1-2 (holding that complete diversity of
26 citizenship existed where plaintiff was a citizen and resident of California and the
27 defendant was Lowe’s
                 Lowe's Home Centers, LLC: "Defendant
                                           “Defendant is a manager-managed
28 LLC with its only member being Lowe’s
                                  Lowe's Companies, Inc.…Lowe’s
                                                    Inc....Lowe's Companies,

                                                3                       DAVIS WRIGHT
                                                                        DAVIS   WRIGHT T     TREMAINE
                                                                                               REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                          865 S. FIGUEROA ST,     SUITE 2400
                                                                                              ST, SUITE 2400
                                                                       LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                               (213) 633-6800
                                                                                  Fax:
                                                                                  Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 5 of 12 Page ID #:5


 1 Inc., in turn, is a North Carolina corporation with its principal place of business in
 2 North Carolina....
         Carolina…. Accordingly, Defendant is a citizen of North Carolina for
 3 purposes of diversity jurisdiction.");
                         jurisdiction.”); Calderon v. Lowe's
                                                      Lowe’s Home Centers, LLC, No.
 4 2:15-CV-01140-ODW, 2015 WL 3889289 (C.D. Cal. June 24, 2015) at *1-2
 5 (holding that complete diversity of citizenship existed where plaintiff was a citizen
 6 of California and the defendants were Lowe’s
                                         Lowe's Home Centers, LLC and Lowe’s
                                                                      Lowe's
 7 Companies, Inc.); Declaration of Neal A. Fisher Jr. ("Fisher
                                                       (“Fisher Decl."),
                                                                Decl.”), filed
 8 concurrently herewith, rlf
                          ¶¶ 4, 5 and Ex. 1 (copies of the aforementioned unreported
 9 cases) and Ex. 2 (Secretary of State Elaine F. Marshall, Business Registration
10 Search Results for Lowe’s
                      Lowe's Home Centers, LLC, accessible at:
11 https://www.sosnc.govionline
   https://www.sosnc.gov/online_services/search/Business_Registration_Results
                                services/search/Business Registration Results (lists
12 Lowe’s
   Lowe's principal office in Mooresville, North Carolina and the addresses for all
13 company officials in Mooresville, North Carolina) (last accessed January 24,
14 2020)).
15         11.    Lowe’s
                  Lowe's Companies, Inc. is a North Carolina corporation, incorporated
16 in the State of North Carolina. See Naples Decl., rlf
                                                     ¶¶ 5, 6; Fisher Decl., I¶¶ 4, 5 and
17 Exs. 1 and 2. The phrase "principal
                            “principal place of business"
                                                business” in 28 U.S.C. § 1332(c)(1)
18 refers to the place where "the
                             “the corporation’s
                                  corporation's high-level officers direct, control, and
19 coordinate the corporation’s
                  corporation's activities. Lower courts have often metaphorically
20 called that place the corporation’s
                         corporation's ‘nerve
                                       'nerve center’
                                              center' . . . the ‘nerve
                                                                'nerve center’
                                                                       center' will typically
21 be found at a corporation’s headquarters.” Hertz Corp. v. Friend, 559 U.S. 77, 95-
                 corporation's headquarters."
22 96 (2010) (internal citations omitted). Lowe’s
                                           Lowe's Companies, Inc.’s
                                                             Inc.'s headquarters --
23 where its high-level officers direct, control, and coordinate the corporation’s
                                                                     corporation's
24 activities -- is located in North Carolina. See Naples Decl., ¶
                                                                 ¶ 6. Thus, for removal
25 purposes, Lowe’s
             Lowe's Companies, Inc. is a citizen of North Carolina, not California.
26 Id.; Fisher Decl., I¶¶ 4, 5 and Exs. 1 and 2. Defendant is not now, and has never
27 been, a citizen of the State of California.
28

                                                 4                      DAVIS WRIGHT
                                                                        DAVIS   WRIGHT T     TREMAINE
                                                                                               REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                          865 S. FIGUEROA ST,     SUITE 2400
                                                                                              ST, SUITE 2400
                                                                       LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                               (213) 633-6800
                                                                                  Fax:
                                                                                  Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 6 of 12 Page ID #:6


 1         12.    Because Lowe's
                          Lowe’s Companies, Inc. is a citizen of North Carolina,
 2 Lowe’s
   Lowe's Home Centers, LLC is a citizen of North Carolina. See Fisher Decl., IN
                                                                              ¶¶ 4, 5
 3 and Exs. 1 and 2. Since Plaintiff is a citizen of California and Defendant is a citizen
 4 of North Carolina, the requisite diversity of citizenship exists. See 28 U.S.C.
 5 § 1332(c)(1).
 6         13.    Pursuant to 28 U.S.C. section 1441(a), "[for
                                                         “[f]or purposes of removal …
                                                                                    ...
 7 the citizenship of defendants sued under fictitious names shall be disregarded."
                                                                      disregarded.”
 8 Thus, the fictitious "Does
                        “Does 1 to 250"
                                   250” are disregarded for determining diversity
 9 jurisdiction. There is complete diversity between the parties for removal purposes.
10                            AMOUNT IN CONTROVERSY
11         14.    The threshold amount in controversy is satisfied in this action. In
12 measuring the amount in controversy for purposes of diversity jurisdiction, "a
                                                                               “a court
13 must assume that the allegations of the complaint are true and assume that a jury
14 will return a verdict for the plaintiff on all claims made in the complaint.”
                                                                     complaint." Kenneth
15 Rothschild Trust v. Morgan Stanley Dean Witter,
                                           Witter, 199 F. Supp. 2d 993, 1001 (C.D.
16 Cal. 2002) (quotations omitted). In addition, the Court should aggregate damages
17 in determining whether the controversy exceeds $75,000. See Bank of
                                                                    of Cal. Nat'l
                                                                            Nat’l
18 Ass
   Ass’n
       'n v. Twin Harbors Lumber Co., 465 F.2d 489, 491 (9th Cir. 1972)
19 ("aggregation
   (“aggregation is permitted when a single plaintiff seeks to aggregate two or more of
20 her own claims against a single defendant")
                                   defendant”) (internal quotations omitted).
21         15.    Here, Plaintiff’s
                        Plaintiff's allegations and the prayer for relief in the Complaint
22 confirm that Plaintiff is seeking more than $75,000. Plaintiff prays for the
23 following relief against Defendant: general, consequential and special damages,
24 including but not limited to loss earnings, other employment benefits, physical
25 injuries, physical sickness, emotional distress, medical expenses, and future medical
26 expenses; punitive damages; unpaid wages for meal and rest breaks and unpaid
27 overtime and interest; restitution of unpaid wages and prejudgment interest;
28 statutory penalties and fines; attorneys'
                                  attorneys’ fees and costs of suit; injunctive relief; and

                                               5                       DAVIS WRIGHT
                                                                       DAVIS   WRIGHT T     TREMAINE
                                                                                              REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                         865 S. FIGUEROA ST,     SUITE 2400
                                                                                             ST, SUITE 2400
                                                                      LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                              (213) 633-6800
                                                                                 Fax:
                                                                                 Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 7 of 12 Page ID #:7


 1 such other and further relief deemed proper by the Court. Ex. A at 7E9-66
                                                                      ¶¶9-66 and
 2 Prayer for Relief.
 3                (a)   Plaintiff seeks a combination of past and future lost income and
 4 benefits. Ex. A at ¶
                      ¶ 32 and Prayer. In the Complaint, Plaintiff alleges that he was
 5 constructively discharged in May 2019. Id. at I¶¶ 19. Plaintiff also claims that as a
 6 Project Specialist Exteriors (PSE) he earned $37,024.00 per year plus
 7 approximately $100,000.00 per year in commissions. Id. at ¶
                                                             ¶ 23. Plaintiff claims
 8 that he went out on a leave of absence in March 2018 and returned to work in April
 9 2019 at which time he was reinstated as a PSE. Id. at I¶¶ 25, 26. Although Plaintiff
10 claims that there were significant changes to his position upon his return (Id. at
11 ¶
   ¶ 26), the truth is, when Plaintiff chose to end his employment, he was a full-time
12 employee, earning $19.50 per hour working forty (40) hours per week. See Naples
13 Decl. ¶
         ¶ 4. Thus, if we extrapolate these figures to estimate his lost wages during the
14 nine months since Plaintiff’s
                     Plaintiff's separation of employment, Plaintiff seeks
                                                                         wages.1
15 approximately $28,080.00 (excluding commissions and benefits) in lost wages!
16 This amount does not include Plaintiff's
                                Plaintiff’s alleged lost future
                                                          future earnings, which add to
17 the jurisdictional amount.
18                (b)
                  (b)   Plaintiff further seeks damages for a combination of alleged
19 wage and hour law violations, including unpaid wages for meal and rest breaks,
20 unpaid overtime wages and interest; restitution of unpaid wages and prejudgment
21 interest and statutory penalties and fines. Ex. A at I¶¶ 38, 45, 52, 58 and Prayer.
22 Plaintiff claims that he is entitled to these wages, based upon his claim that he was
23 improperly classified as a salaried/exempt employee, for a one month period from
24 when he returned from a leave of absence in April 2019 until the time he resigned in
25 May 2019. Ex. A at Tili
                      ¶¶ 14-20. Plaintiff returned to work on April 3, 2019 and his
26
27
     11 $19.50 base hourly rate of pay x 40 hours per week x 4 weeks per month x 9
28
     months = $28,080.00.
                                              6                       DAVIS WRIGHT
                                                                      DAVIS   WRIGHT T     TREMAINE
                                                                                             REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                        865 S. FIGUEROA ST,     SUITE 2400
                                                                                            ST, SUITE 2400
                                                                     LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                             (213) 633-6800
                                                                                Fax:
                                                                                Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 8 of 12 Page ID #:8


 1 last day of work was April 27, 2019. Naples Decl., ¶
                                                      ¶ 4. He worked 19 days during
 2 that time frame and, as previously stated, his hourly wage at that time was $19.50
 3 per hour. Id. Thus, Plaintiff’s
                       Plaintiff's alleged rest and break wage violations could total in
 4 the range of $741.00 ($19.50 x 19 days multiplied by 2 for a rest and meal break
 5 violation per day = $741.00). Additionally, Plaintiff’s
                                               Plaintiff's alleged wage statement
 6 penalties could amount to $4,000 (California Labor Code §226(e)(1)). Plaintiff also
 7 seeks to recover additional alleged unspecified overtime, interest, and statutory
 8 wage and waiting time penalties.
 9                (c)   Plaintiff further seeks emotional distress damages. Ex. A at ¶¶
                                                                                     ¶¶
10 32 and Prayer. Emotional distress damages have value for purposes of determining
11 the amount in controversy. See Kroske v. U.S. Bank Corp., 432 F. 3d 976, 980 (9th
12 Cir. 2005) (emotional distress damages of at least $25,000 considered in calculating
13 amount in controversy). Although Plaintiff does not provide a specific amount as to
14 his claim for emotional distress damages, the Court may consider damage awards in
15 other cases to establish the amount in controversy. See, e.g., Simmons v. PCR
16 Tech., 209 F. Supp. 2d 1029, 1034 (N.D. Cal. 2002) (citing award of $3,500,000 for
17 pain and suffering in employment discrimination case and noting that while the case
18 was "not
       “not perfectly analogous,"
                      analogous,” the case "indicates
                                           “indicates that emotional distress damages
19 in a successful employment discrimination case may be substantial").
                                                         substantial”).
20                (d)   Plaintiff seeks to recover punitive damages as well. Ex. A at
21 ¶
   ¶ 33. "It
         “It is well established that punitive damages are part of the amount in
22 controversy in a civil action.”
                          action." Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th
23 Cir. 2001). Indeed, in Simmons, the amount in controversy was satisfied when the
24 plaintiff filed a complaint against his former employer for race discrimination and
25 wrongful termination seeking punitive damages (notwithstanding that lost wages at
26 the time of removal totaled only $25,600). Simmons, 209 F. Supp. 2d at 1033. The
27 court explained that a potential award of punitive damages, even if unspecified in
28 the pleadings, can establish the requisite amount in controversy. Id. (citing multi-

                                              7                      DAVIS WRIGHT
                                                                     DAVIS   WRIGHT T     TREMAINE
                                                                                            REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                       865 S. FIGUEROA ST,     SUITE 2400
                                                                                           ST, SUITE 2400
                                                                    LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                            (213) 633-6800
                                                                               Fax:
                                                                               Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 9 of 12 Page ID #:9


 1 million dollar punitive damages awards and providing that, "Notwithstanding
                                                              “Notwithstanding the[]
 2 differences, the jury verdicts in these cases amply demonstrate the potential for
 3 large punitive damage awards in employment discrimination cases.”)
                                                             cases.") Here,
 4 although Defendant denies Plaintiff’s
                             Plaintiff's allegations in their entirety, if Plaintiff were
 5 to prevail on his employment claims, the punitive damages alone could exceed the
 6 jurisdictional minimum.
 7         16.    Additionally, Plaintiff seeks to recover attorneys'
                                                           attorneys’ fees as provided by
 8 statute. Ex. A at ¶
                     ¶ 32, 45, 66 and Prayer. Attorneys'
                                              Attorneys’ fees are properly included in
 9 the amount in controversy calculation. To be sure, it is not just attorneys'
                                                                     attorneys’ fees
10 already incurred that are to be included; future
                                              future fees should be included as well.
11 Fritsch v. Swift Transp. Co. of
                                of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018) ("[A]
                                                                                 (“[A]
12 court must include future attorneys'
                             attorneys’ fees recoverable by statute or contract when
13 assessing whether the amount-in-controversy requirement is met");
                                                              met.”); see also Galt
14 G/S
   G/S v. JSS
          JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) ("We
                                                               (“We hold that where
15 an underlying statute authorizes an award of attorneys'
                                                attorneys’ fees, either with mandatory
16 or discretionary language, such fees may be included in the amount in
17 controversy”).
   controversy"). Here, Plaintiff seeks attorneys'
                                        attorneys’ fees "pursuant
                                                        “pursuant to Labor Code
18 §§ 218.5, 218.6, 226(e), 1194(a), 2699; and California Code of Civil Procedure
19 section 1021.5"
           1021.5” Ex. A at Prayer. Under Government Code section 12965(b), the
20 Court may award a prevailing plaintiff an award of reasonable attorneys'
                                                                 attorneys’ fees.
21         17.    Based on the nature of Plaintiff's
                                         Plaintiff’s allegations and the relief sought by
22 Plaintiff in the Complaint —
                              – including past and future employment earnings, unpaid
23 overtime wages, unpaid wages for meal and break violations, penalties, emotional
24 distress, punitive damages and attorneys'
                                  attorneys’ fees - it is apparent that the amount in
25 controversy exceeds $75,000. See, e.g., White
                                           White v. FCI USA, Inc., 319 F.3d 672, 674-
26 76 (affirmed district court determination that it was facially apparent that the
27 jurisdictional amount was satisfied based on a request for compensatory damages,
28 punitive damages, and attorneys'
                         attorneys’ fees); see also Luckett v. Delta Airlines, Inc., 171

                                               8                       DAVIS WRIGHT
                                                                       DAVIS   WRIGHT T     TREMAINE
                                                                                              REMAINE LLP
     DEFENDANT’S NOTICE OF REMOVAL
     DEFENDANT'S                                                         865 S. FIGUEROA ST,     SUITE 2400
                                                                                             ST, SUITE 2400
                                                                      LOS ANGELES, CALIFORNIA 90017-2566
     4847-3972-1396v.1 0086846-000082                                              (213) 633-6800
                                                                                 Fax:
                                                                                 Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 10 of 12 Page ID #:10


 1 F.3d 295, 298 (5th Cir. 1999) (jurisdictional amount satisfied based on damage
 2 claims for pain and suffering and humiliation).
 3          18.      Because there is complete diversity of citizenship and the amount in
 4 controversy exceeds $75,000, exclusive of interest and costs, this Court has subject
 5 matter jurisdiction over this matter pursuant to 28 U.S.C. section 1332(a) and it is
 6 removable under 28 U.S.C. section 1441.
 7          19.      For the reasons set forth above, therefore, this action may be removed
 8 by Defendant to this District Court pursuant to 28 U.S.C. § 1441 and, if necessary,
 9 pursuant to 28 U.S.C. § 1367.
10                                     MISCELLANEOUS
11          20.      Pursuant to 28 U.S.C. section 1446(a), the following constitutes all of
12 the process, pleadings, and orders received or served by Defendant or otherwise
13 found in the State Action court file and available to Defendant at the time of the
14 filing of this removal. True and correct copies are attached of the following:
15          Ex. A:         Summons and Complaint, filed by Plaintiff;
16          Ex. B:         Proof of Service of Summons, filed by Plaintiff;
17          Ex. C:         Answer, filed by Defendant on February 6, 2020;
18          Ex. D:         Civil Case Cover Sheet & Addendum, filed by Plaintiff;
19          Ex. E:         Notice of Case Assignment; and
20          Ex: F:         Notice of Case Management Conference
21          21.      Pursuant to 28 U.S.C. § 1446(d), contemporaneous with the filing of
22 this Notice of Removal, Defendant will file with the State Court a Notice of Filing
23 of Notice of Removal, with a copy of this Notice of Removal attached.
24 Furthermore, Defendant will serve counsel for Plaintiff with a copy of both this
25 Notice of Removal and the Notice of Filing of Notice of Removal, and file this
26 Notice to Plaintiff with the State Court.
27          22.      Defendant has good and sufficient defenses to this action and does not
28 waive any defenses, jurisdictional or otherwise, by the filing of this notice.

                                                 9                       DAVIS WRIGHT
                                                                         DAVIS   WRIGHT T     TREMAINE
                                                                                                REMAINE LLP
      DEFENDANT’S NOTICE OF REMOVAL
      DEFENDANT'S                                                          865 S. FIGUEROA ST,     SUITE 2400
                                                                                               ST, SUITE 2400
                                                                        LOS ANGELES, CALIFORNIA 90017-2566
      4847-3972-1396v.1 0086846-000082                                               (213) 633-6800
                                                                                   Fax:
                                                                                   Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 11 of 12 Page ID #:11


1            Based on the foregoing, Defendant hereby removes this action from the
2 Superior Court of California, County of Los Angeles, to this Court, and requests
3 that further proceedings be conducted in this Court as provided by law.
4
 5 DATED: February 11, 2020                  D
                                             DAVIS WRIGHT TREMAINE
                                              AVIS WRIGHT TREMAINE LLP
                                             NEAL A. FISHER JR.
6
 7                                           By: /s/ Neal A. Fisher,Jr.
                                                             Fisher, Jr.
                                                          Neal A. Fisher Jr.
8
                                                  Attorneys for Defendant
 9                                                LOWE’S
                                                  LOWE'S HOME CENTERS, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             10                      DAVIS WRIGHT
                                                                     DAVIS   WRIGHT T     TREMAINE
                                                                                            REMAINE LLP
      DEFENDANT'S
      DEFENDANT’S NOTICE OF   OF REMOVAL                               865 S. FIGUEROA ST,     SUITE 2400
                                                                                           ST, SUITE 2400
                                                                    LOS ANGELES, CALIFORNIA 90017-2566
      4847-3972-1396v.1 0086846-000082
                        0086846-000082                                           (213) 633-6800
                                                                               Fax:
                                                                               Fax: (213) 633-6899
     Case 2:20-cv-01375 Document 1 Filed 02/11/20 Page 12 of 12 Page ID #:12


 1                                  CERTIFICATE OF SERVICE BY MAIL
 2       I am employed in the County of Los Angeles, State of California. I am over
   the age of 18 and not a party to the within action. My business address is Davis
 3 Wright Tremaine LLP, Suite
                           Suite 2400, 865 South Figueroa Street, Los Angeles,
   California 90017-2566.
 4
         On February 11, 2020, I served the foregoing document(s) described as:
 5 DEFENDANT LOWE’SLOWE'S HOME CENTERS, LLC’S        LLC'S NOTICE OF REMOVAL
   AND REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28
 6 U.S.C. §§ 13322
              1332, 1441, AND 1446 (DIVERSITY JURISDICTION) by placing a
   true copy of said document(s) enclosed in a sealed envelope(s) for each addressee
 7 named below, with the name and address of the person served shown on the
   envelope as follows:
 8
 9 Neama Rahmani
   Ronald L. Zambrano
10 Melineh Kasbarian
   WEST COAST EMPLOYMENT LAWYERS, APLC
11 350 South Grand Avenue, Suite 3325
   Los Angeles, California 90071
12 Attorneys for
              for Plaintiff
                  Plaintiff DUILIO PACHECO
13
          I placed such envelope(s) with postage thereon fully prepaid for deposit in the
14 United States Mail in accordance with the office practice of Davis Wright Tremaine
   LLP, for collecting and processing correspondence for mailing with the United
15 States Postal Service. I am familiar with the office practice of Davis Wright
   Tremaine LLP, for collecting and processing correspondence for mailing with the
16 United States Postal Service, which practice is that when correspondence is
   deposited with the Davis Wright Tremaine LLP, personnel responsible for
17 delivering correspondence to the United States Postal Service, such correspondence
   is delivered to the United States Postal Service that same day in the ordinary course
18 of business.
19             Executed on February 11, 2020, at Los Angeles, California.
20
      
      0        State           I declare under penalty of perjury, under the laws of the State of
21                             California, that the foregoing is true and correct.
22 
   El          Federal         I declare under penalty of perjury under the laws of the United
                               States of America that the foregoing is true and correct and that I
23                             am employed in the office of a member of the bar of this Court at
                               whose direction the service was made.
24
25                           Vanessa Palma                             /s/Vanessa Palma
26                            Print Name                                   Signature
27
28
                                                                               DAVIS
                                                                               DAVIS WRIGHT
                                                                                       WRIGHT TREMAINE
                                                                                                    TREMAINE LLP
                                                                                 865
                                                                                 865 S. FIGUEROA ST,
                                                                                     S. FIGUEROA         SUITE 2400
                                                                                                     ST, SUITE 2400
      CERTIFICATE OF SERVICE                                                  LOS
                                                                              LOS ANGELES,
                                                                                  ANGELES, CALIFORNIA
                                                                                               CALIFORNIA 90017-2566
                                                                                                             90017-2566
                                                                                           (213)
                                                                                           (213) 633-6800
                                                                                                 633-6800
      4847-3972-1396v.1 0086846-000082                                                   Fax:
                                                                                         Fax: (213)
                                                                                              (213) 633-6899
                                                                                                    633-6899
